          Case 19-36767 Document 210 Filed in TXSB on 11/23/20 Page 1 of 2




                            THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                              ENTERED
                                                                                                    11/23/2020
In re:                                                  §
                                                        §
NEWSCO INTERNATIONAL ENERGY                             §        Case No. 19-36767 (DRJ)
SERVICES USA, INC.,                                     §
                                                        §        Chapter 11
                             Debtor.                    §

ORDER ON EMERGENCY MOTION OF DEBTOR FOR CONDITIONAL APPROVAL
  OF DISCLOSURE STATEMENT WITH DEADLINES RELATING TO VOTING,
         OBJECTIONS, AND CONFIRMATION OF DEBTOR’S PLAN
                                 (Docket No. 206)
    On November 23, 2020, the Court considered the Emergency Motion (“Motion”) of

Newsco International Energy Services USA, Inc. (“Debtor”) for Conditional Approval of the

Disclosure Statement dated November 19, 2020, filed by the Debtor. On November 19, 2020, the

Debtor filed its Disclosure Statement (the “Disclosure Statement”) and its Chapter 11 Plan (the

“Plan”). The Court, after considering the extraordinary circumstances set forth in the Motion,

hereby conditionally approves the Disclosure Statement pursuant to 11 U.S.C. §105 and Rule 3017

of the Federal Rules of Bankruptcy Procedure.

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED AND NOTICE IS

HEREBY GIVEN THAT:

         1.        The Disclosure Statement filed by the Debtor is conditionally approved. The Court
                   will consider final approval of the Disclosure Statement at the hearing on the
                   confirmation of the Plan.

         2.                        Nov. 25
                   On or before __________,     2020, counsel for the Debtor shall mail, by first class
                   mail, a copy of the Disclosure Statement, Plan, this Order or a notice of its
                   provisions, and a ballot conforming with Official Bankruptcy Form 314, to all
                   creditors, equity holders, the Debtor, and any other party in interest as provided in
                   Rule 3017(d). Counsel for the Debtor shall file a Certificate of Service with the
                   Court reflecting such mailing.

         3.         Dec. 18 2020, 5:00 p.m. (CT) is fixed as the last day for filing and serving
                   _________,
                   objections to final approval of the Disclosure Statement.



J1452\397071\261301610.v2-11/19/20
          Case 19-36767 Document 210 Filed in TXSB on 11/23/20 Page 2 of 2




         4.         Dec. 18
                   ____________,     2020 at 5:00 p.m. (CT) is also fixed as the last day for submitting
                   ballots for acceptance or rejection of the Plan. Such ballots shall be submitted to
                   counsel for the Debtor at the address set forth in the Disclosure Statement. Ballots
                   shall not be filed with the Court.

         5.         Dec. 18
                   __________,    2020 at 5:00 p.m. (CT) is also fixed, pursuant to Rule 3020(b)(1), as
                   the last day for filing and serving written objections to confirmation of the Plan.

         6.             Dec. 21 2020, counsel for the Debtor shall file with the Court (a) a ballot
                   By ________,
                   summary in the form required by Local Bankruptcy Rule 3018(b) with a copy of
                   the ballots, and (b) any Declaration in support of confirmation of the Plan.

         7.         Dec. 22
                   __________,   2020 at 9:30 a.m. (CT), via GoToMeeting, is fixed as the time and
                   place of the hearing on final approval of the Disclosure Statement combined with
                   the hearing on confirmation of the Plan and any objections thereto.

Dated this 23rd day of November 2020.
   Signed: November 23, 2020.
                                                 _________________________________________
                                                   ____________________________________
                                                 UNITED  STATES BANKRUPTCY COURT
                                                   DAVID
                                                 JUDGE    R. JONES
                                                        PRESIDING
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                     2
J1452\397071\261301610.v2-11/19/20
